Citation Nr: 0327556	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active from November 1966 to November 
1968 and from October 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the RO in 
Houston, Texas, which granted service connection for PTSD and 
awarded a 10 percent disability rating.  In October 2001, the 
RO increased the disability rating to 30 percent effective 
the date service connection was established.  The 30 percent 
disability rating has remained in effect until the instant 
appeal.  A hearing was held before the undersigned Acting 
Veterans Law Judge at the VA office in San Antonio, Texas in 
January 2003.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  In this regard, it is pointed out 
that the veteran's claim of entitlement to service connection 
for PTSD was filed in late November 2000.

A review of the claims folder reveals that the veteran has 
not been fully advised of the of the VCAA, and the potential 
impact this law might have on his claim (the Board does note 
that the implementing regulations were listed in the May 2002 
statement of the case).  

Compliance with the VCAA requires that the veteran be 
specifically notified of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claims.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002)), they should be given the opportunity 
to respond.

At a personal hearing in January 2003, the veteran testified 
that he was treated by Dr. Ferrier, a private psychiatrist.  
The RO should contact Dr. Ferrier and request all the 
veteran's treatment records pertaining to PTSD.

The veteran has not been afforded a VA PTSD examination in 
several years .  The Board finds that the veteran should be 
scheduled for a current VA PTSD examination in order to 
determine the nature and severity of his service-connected 
PTSD.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), they should be given 
the opportunity to respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for 
PTSD since April 2001.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including those from Dr. 
Ferrier, the veteran's private 
psychiatrist.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  After the above-mentioned 
development has been accomplished, the 
RO should schedule the veteran to 
undergo a comprehensive VA examination 
by a psychiatrist to determine the 
nature and severity of his service-
connected PTSD.  All indicated tests and 
studies, including a psychological 
evaluation, if necessary, are to be 
performed.  The claims folder is to be 
made available to the psychiatrist prior 
to examination for use in the study of 
the case, and a notation to the effect 
that this record review took place 
should be included in the examination 
report.  All clinical findings should be 
reported in detail.  In reporting such 
findings, the examiner should 
specifically address the criteria for 
evaluating service-connected PTSD as to 
the effect it has on the veteran's 
occupational and social impairment.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment also should be provided.  The 
examination report should include all 
examination results along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record, and should be 
associated with the other evidence on 
file in the veteran's claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative, should be 
furnished a supplemental statement of the 
case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




